DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 10/17/2022 has been entered into the record.  Claims 1, 8, 9, and 14 are amended.  Claims 3, 4, and 10-13 are canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hognaland ‘421 (US 2016/0272421 A1).
Consider claim 1.  Hognaland ‘421 teaches an automated storage and retrieval system comprising an automated storage and retrieval grid (20) and a delivery system (22), wherein the automated storage and retrieval grid comprises:  a container handling vehicle rail system (upper rails of 20) for guiding a plurality of container handling vehicles (40), the container handling vehicle rail system comprising a first set of parallel rails arranged in a horizontal plane and extending in a first direction, and a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, which first and second sets of rails form a grid pattern in the horizontal plane comprising a plurality of adjacent container handling vehicle grid cells, each container handling vehicle grid cell comprising a container handling vehicle grid opening defined by a pair of neighboring rails of the first set of rails and a pair of neighboring rails of the second set of rails (see fig. 2); a container handling vehicle (40) operating on the container handling vehicle rail system; and a delivery column (56) adapted for transport of a storage container arranged in a stack of storage containers beneath the container handling vehicle rail system between a container handling vehicle and a delivery port situated at a lower end of the delivery column (see figs. 2 and 3), wherein the delivery system comprises:  a delivery rail system (upper rails of 22) on which a remotely operated delivery vehicle (42) operates, said delivery system being situated below the delivery port, wherein the delivery rail system comprises a first set of parallel rails arranged in a horizontal plane and extending in a first direction, and a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, which first and second sets of rails form a grid pattern in the horizontal plane comprising a plurality of adjacent delivery vehicle grid cells, each delivery vehicle grid cell comprising a delivery vehicle grid opening defined by a pair of neighboring rails of the first set of rails and a pair of neighboring rails of the second set of rails (see fig. 2), the remotely operated delivery vehicle (42) comprising a container carrier adapted to support the storage container, the remotely operated delivery vehicle being further adapted to transport the storage container between the delivery port and a second location (for example, one of the storage cells of 22 or delivery station 66) for handling of the storage container by at least one of a robotic operator and a human operator, each delivery vehicle grid cell of the delivery rail system has a size which is equal the size of the container handling vehicle grid cell of the container handling vehicle rail system (see fig. 2), and the delivery rail system (upper rails of 22) extends across and below a lower level (proximate 80) of the automated storage and retrieval grid (20; see fig. 2).
Consider claim 2.  Hognaland ‘421 teaches that the remotely operated delivery vehicle further comprises rolling devices (wheels of 42) connected to a vehicle body (body of 42) arranged below the container carrier.
Consider claim 5.  Hognaland ‘421 teaches that the remotely operated delivery vehicle has a delivery vehicle footprint with a horizontal extent which is equal to or less than the horizontal extent of the delivery vehicle grid cell (see fig. 2).
Consider claim 6.  Hognaland ‘421 teaches that at least one of the plurality of delivery vehicle grid cells of the delivery rail system is arranged directly below a container handling vehicle grid cell of the container handling vehicle rail system (see fig. 2).
Consider claim 9.  Hognaland ‘421 teaches that the delivery rail system extends from a location below the delivery port and to the second location (see fig. 2).
Consider claim 14.  Hognaland ‘421 teaches that the automated storage and retrieval grid comprises upright members which are finished short and suspended on a mezzanine level (80) which itself has upright posts (support posts at four corners of 80, see fig. 2) that are stepped out from the delivery column.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hognaland ‘421 (US 2016/0272421 A1) in view of Hognaland ‘702 (US 2017/0129702 A1).
Consider claim 7.  Hognaland ‘421 does not explicitly teach that each of the first and second set of rails of the delivery rail system is a double track rail.  Hognaland ‘702 teaches a double track rail comprising two parallel tracks (13a/13b and 13c/13d) separated by a protrusion running midway (see fig. 16).  It would have been obvious to a person having ordinary skill in the art to modify each of the first and second set of rails of the delivery rail system of Hognaland ‘421 to be a double track rail as taught by Hognaland ‘702 in order to allow vehicles to pass/cross at all four lateral sides while maintaining optimized stability (see paragraph [0068], lines 10-15).
Consider claim 8.  Hognaland ‘421 does not explicitly teach that each of the first and second set of rails of the container handling vehicle rail system is a double track rail.  Hognaland ‘702 teaches a double track rail comprising two parallel tracks (13a/13b and 13c/13d) separated by a protrusion running midway (see fig. 16).  It would have been obvious to a person having ordinary skill in the art to modify each of the first and second set of rails of the container handling vehicle rail system of Hognaland ‘421 to be a double track rail as taught by Hognaland ‘702 in order to allow vehicles to pass/cross at all four lateral sides while maintaining optimized stability (see paragraph [0068], lines 10-15).
Response to Arguments
Applicant’s arguments filed 10/17/2022 have been fully considered but they are not persuasive.
Applicant argues that Hognaland ‘421 does not teach a delivery system extending across and below the lower level of the storage grid and provided with its own delivery vehicles.  This argument is not persuasive.  Hognaland ‘421 teaches a delivery system (22) extending across and below the lower level (proximate 80) of the storage grid (20) and provided with its own delivery vehicles (42) as stated in the 35 U.S.C. 102 rejection above.
Applicant argues that Hognaland ‘421 does not teach delivery vehicles exchanging bins between the container handling vehicles via delivery ports.  This argument is not persuasive.  Applicant is arguing limitations not found in the claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652